                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA



 DAVID BOWENS                           :

                    Petitioner          :     CIVIL ACTION NO. 3:21-0877

           v.                           :          (JUDGE MANNION)

                                        :
 THOMAS MCGINLEY,
                                        :
                    Respondent

                                    ORDER

         In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

             1. The Clerk of Court is directed to TRANSFER this case to the
                United States District Court for the Eastern District of
                Pennsylvania.

             2. The Clerk of Court is directed to CLOSE THIS CASE.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: May 28, 2021
21-0877-01-Order
